


Execution Copy


OMNIBUS TERMINATION AND RELEASE
 
(Aged Truck Revolving Loan Facility)
 
This OMNIBUS TERMINATION AND RELEASE (this “Termination”), dated as of
February 8, 2008 is made by and among by and among U-HAUL LEASING & SALES CO., a
Nevada corporation, as a Borrower, U-HAUL CO. OF ARIZONA, an Arizona
corporation, as a Borrower, U-HAUL INTERNATIONAL, INC., a Nevada corporation, as
a Borrower, as Servicer/Manager and as Guarantor, and MERRILL LYNCH COMMERCIAL
FINANCE CORP., as Lender.
 
Recitals:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of March 12, 2007 (as amended, the “Credit Agreement”), by and among the
parties hereto, the Lender has from time to time agreed to make to the Borrowers
certain Loans, which Loans are evidenced by the Note;
 
WHEREAS, pursuant to that certain Guarantee, dated as of June 28, 2005, made by
the Guarantor in favor of the Lender (as amended, the “Guarantee”), the
Guarantor has guaranteed to the Lender the due and complete payment and
performance by the Borrowers of their respective obligations under the Credit
Agreement and the other Loan Documents;
 
WHEREAS, pursuant to that certain Amended and Restated Security Agreement, dated
as of March 12, 2007, by and between the Borrowers and the Lender (“Security
Agreement”), in order to secure the obligations of the Borrowers under the
Credit Agreement, the Borrowers have granted a first priority perfected security
interest to the Lender in certain Vehicles and other Collateral; and
 
WHEREAS, the Borrowers, the Guarantor and the Lender have mutually agreed to
terminate the Facility and each of their respective obligations under the Credit
Agreement, the Security Agreement, the Guarantee, and the other Loan Documents
and Security Documents (collectively, the “Transaction Documents”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
SECTION 1.                                 Definitions.  Capitalized terms used
in this Termination and not otherwise defined herein shall have the respective
meanings assigned to them in the Credit Agreement (such definitions to be
equally applicable to both the singular and the plural forms of the terms
defined).  Any term defined by reference to an agreement, instrument or other
document shall have the meaning so assigned to it whether or not such document
is in effect.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Termination shall refer to this Termination as a whole
and not to any particular provision of this Termination.



--------------------------------------------------------------------------------


SECTION 2.                                 Payment of Outstanding Amount of
Loans.  Each of the parties hereto hereby represent and acknowledge that on the
date hereof there are no Loans outstanding.


SECTION 3.                                 Cancellation of Notes; Discharge of
Borrowers’ and Guarantor’s Obligations.  After the date hereof, the Lender shall
promptly deliver the Note to the Borrowers and the Borrowers shall cancel the
Note.  The Lender hereby:


(i)            acknowledges that no unpaid amounts remain payable by the
Borrowers or the Guarantor to or on behalf of the Lender pursuant to the
Transaction Documents;


(ii)            releases (A) its security interest in any and all Collateral
granted under the Security Agreement and other Security Documents, and (B) to
the Borrowers without recourse and without any representation or warranty of any
kind, all right, title and interest, if any, in and to any and all Collateral;


(iii)            agrees that its interests under the Transaction Documents shall
and hereby do terminate; and


(iv)            cancels and discharges any and all of the Borrowers’ respective
liabilities related to the Note or any and all obligations and liabilities owed
to the Lender under the other Transaction Documents;


provided, however, that the Lender acknowledges and agrees that in accordance
with Section 12.05 of the Credit Agreement, the provisions of Sections 5.09,
5.10 and 12.03 and Article XI of the Credit Agreement shall survive and remain
in full force and effect notwithstanding the termination of the Credit Agreement
and the other Transaction Documents.


SECTION 4.                                 Discharge of Lender’s
Obligations.  Each Borrower and the Guarantor, individually, hereby:


(i)            agrees that its respective interests under the Transaction
Documents shall and hereby do terminate;


(ii)            cancels and discharges any and all of the Lender’s obligations
and liabilities owed to it under the Transaction Documents, including but not
limited to the Commitments;


provided, however, that each of the Borrowers and the Guarantor acknowledges and
agrees that in accordance with Section 12.05 of the Credit Agreement, the
provisions of Sections 5.09, 5.10 and 12.03 and Article XI of the Credit
Agreement shall survive and remain in full force and effect notwithstanding the
termination of the Credit Agreement and the other Transaction Documents.



--------------------------------------------------------------------------------


 
SECTION 5.                                 Termination Payment; No Claims.  On
the date hereof, the Lender agrees to pay to U-Haul International, Inc. an
amount equal to $1,777,000.00 (the “Termination Payment”) by wire transfer of
immediately available funds to U-Haul International Inc.’s account at: JP Morgan
Chase Bank; Phoenix, AZ; ABA# 1221 0002 4; For benefit of: U-Haul; Account # 42
4903.  Each Borrower and the Guarantor, individually, hereby represents and
warrants that upon receipt by U-Haul International of the Termination Payment,
such person has no claim of any kind against the Lender in connection with this
Termination or any of the Transaction Documents.


SECTION 6.                                 Further Assurances; Costs.  Each
party hereto agrees that it shall, at any time and from time to time, promptly
and duly execute and deliver any and all such instruments and documents of
further assurance and all such supplemental instruments and take such further
action as the Borrowers may reasonably request to carry out the purposes and
intent of this Termination.  Without limiting the generality of the foregoing,
the Lender hereby authorizes each of the Borrowers, the Custodian and the
Servicer/Manager to (i) file all necessary termination statements relating to
UCC-1 financing statements filed in connection with the Transaction Documents,
(ii) amend or reissue the Certificate of Title for each Vehicle comprising
Collateral that notes the lien of the Lender under the Transaction Documents, or
(iii) terminate any notice of lien or other filing made in a state motor vehicle
filing office relating to the lien of the Lender under the Transaction
Documents.  The Lender acknowledges that the Limited Power of Attorney, dated
August 9, 2005, given by the Lender to U-Haul Co. of Arizona shall continue in
effect for as long as reasonably necessary to carry out the authorizations
described in the preceding sentence, not to exceed one year from the date
hereof, whereupon it shall be deemed revoked.  Each party shall bear its own
costs and expenses incurred in connection with this Termination, including but
not limited to any fees and expenses of outside counsel, and any filing fees or
similar costs related to terminating financing statements, removing lien
notations from or reissuing Certificates of Title, or terminating notices of
liens or other filings made in various state motor vehicle filing offices.


SECTION 7.                                 Binding Effect.  This Termination
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


SECTION 8.                                 Execution in Counterparts.  This
Termination may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.


SECTION 9.                                 Governing Law.  This Termination
shall be construed in all respects in accordance with, and governed by the
internal laws (as opposed to conflicts of law provisions) of the State of New
York. Whenever possible, each provision of this Termination shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Termination shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Termination.


 
[Signature Page Follows]
 

 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Omnibus
Termination and Release as of the day and year first above set forth.
 
U-HAUL LEASING & SALES CO., as a Borrower
 



Graphic 1 [graphic1.jpg] 





U-HAUL CO. OF ARIZONA, as a Borrower
 



Graphic 1 [graphic1.jpg]







U-HAUL INTERNATIONAL, INC., as a Borrower, as Servicer/Manager, Guarantor and as
Custodian
 



Graphic 1 [graphic1.jpg]


 
                            




 
 
 
 
MERRILL LYNCH COMMERCIAL FINANCE CORP., as Lender
 
                       Graphic 3 [graphic3.jpg]
                            

 
 
 
 